Exhibit 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEER AND GEOLOGIST As petroleum engineers, we hereby consent to the inclusion of the information included in this Form 10-K with respect to the oil and gas reserves of Black Hills Exploration and Production, Inc., the future net revenues from such reserves, and the present value thereof, which information has been included in this Form 10-K in reliance upon the report of this firm and upon the authority of this firm as experts in petroleum engineering.We hereby further consent to all references to our firm included in this Form 10-K and to the incorporation by reference in the Registration Statements on Form S-8 Nos. 333-61969, 333-17451, 333-82787, 333-63264, 333-125697, 333-135431 and 333-159273 and the Registration Statements on Form S-3, Nos. 333-150664 and 333-150669. CAWLEY, GILLESPIE & ASSOCIATES, INC. /S/ J. ZANE MEEKINS J. Zane Meekins Senior Vice President Fort Worth, Texas February 12, 2010
